Citation Nr: 0008841	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractured left wrist with post-traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  While this 
case was in Remand status, the veteran completed an appeal of 
a January 1998 rating decision which denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of fractured left wrist with 
post-traumatic arthritis currently results in limitation of 
palmar flexion to 60 degrees, ulnar deviation to 25 degrees, 
and radial deviation to 15 degrees, and complaints of pain.  

3.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with the 
veteran's education and occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of fractured left wrist with post-
traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disabilities, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the evaluation assigned for his 
service-connected left wrist disability does not adequately 
reflect the severity of that disability.  In addition, he 
asserts that his service-connected left wrist, right knee and 
left knee disabilities preclude employment.  Therefore, a 
favorable determination has been requested.


I.  Factual Background.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski 1 Vet. App. 589 (1991).  Historically, 
the veteran was granted service connection for a fracture of 
the left scaphoid, with residual pain and limitation of 
motion of the left, minor, wrist by an October 1945 rating 
decision.  The assigned evaluation was 10 percent, effective 
October 5, 1945, the day following separation from service.  

A January 1960 rating decision reduced the evaluation for 
fracture of the left wrist to noncompensable, effective March 
1960.  A June 1978 rating decision assigned a 10 percent 
evaluation for fracture of the left wrist with post-traumatic 
arthritis, effective March 1976.  That rating has been 
continued to date.

This appeal stems, in part, from the denial of a reopened 
increased rating claim received in February 1994.  Medical 
evidence relative to the veteran's claims submitted during 
the appeal period includes reports of hospital and outpatient 
treatment of the left wrist and right and left knees, as well 
as VA examination reports.  A February 1995 VA outpatient 
orthopedic clinic note provides that the veteran was seen for 
a routine check-up one year after a right total knee 
replacement.  He complained of right and left knee pain.  
Regarding functional impairment, the examiner stated that the 
veteran could continue his walking and bicycle riding as 
tolerated.  

March 1995 correspondence from a VA doctor provides that the 
veteran's right knee disability resulted in lateral facet 
patello-femoral joint pain which was bothersome to him daily 
and created some swelling and daily discomfort.  

According to the report of a May 1995 VA orthopedic 
examination, the veteran complained of chronic painful left 
wrist with painful fingers with restrictive movement.  On 
physical examination, the examiner was able to manually 
assist with range of motion, but the veteran stated he could 
not move his wrist by himself.  Dorsiflexion was to 10 
degrees, radial deviation was to 5 degrees, ulnar deviation 
was to 15 degrees, and palmar flexion was to 15 degrees 
without assistance.  Radiographic examination resulted in an 
impression of irregularity of carponavicular bone, most 
likely representing an old healed fracture or post-traumatic 
change.  The pertinent diagnosis was chronic left wrist 
arthralgia secondary to previous injury with resultant 
fracture, left carpal scaphoid June 1944; status post 
malunion, manifested by dysfunctional range of motion though 
manually assisted range of motion was accomplished.  

In addition, the May 1995 VA examination report provided 
range of motion studies, results of physical examination and 
diagnoses pertaining to the veteran's knees.  The examiner 
did not identify any functional impairment caused by the 
veteran's knee disabilities.  

The report of a May 1995 outpatient appointment provides that 
radiographic examination of the left wrist showed 
degenerative changes of the carpals and base of the thumb, 
and a probability that there may have been a navicular 
fracture which subsequently healed.  The examiner expressed 
the opinion that based on clinical examination and diminished 
grip strength the veteran had osteoarthritis of the wrist 
related to his fractures.  The examiner noted that the 
veteran needed to be restricted against repetitive or heavy 
use of the hand.  The report of a July 1997 VA outpatient 
appointment with the same examiner provides that the 
veteran's left wrist was essentially unchanged since May 
1995, and recommended that the veteran initially consider 
getting his carpal tunnel fixed to increase his grip 
strength.  

A June 1995 report of a private neurologist provides that the 
veteran was right handed. 

The report of a September 1995 VA orthopedic examination 
provides that the veteran complained of chronic daily 
bilateral knee pain aggravated with any mobility activity 
with intermittent swelling, greater at night.  The report 
provides the results of range of motion studies and physical 
examination.  Right knee flexion was to 100 degrees and 
extension was to 3 degrees.  Left knee flexion was to 120 
degrees and extension was to zero degrees.  Discomfort was 
noted with range of motion activity.  The diagnosis was 
chronic right knee arthralgias, probably secondary to 
previous injury with resultant internal derangement, 
progressive severe degenerative joint disease resulting in a 
right total knee arthroplasty, status post revisional 
arthroplasty secondary to 20 degree varis (sic) instability, 
chronic residual lateral facet patellofemoral joint pain, 
aggravated by any mobility; and chronic left knee pain 
arthralgias secondary to degenerative joint disease.  

In November 1996, the veteran's forearms were noted to be 
without atrophy.  Hand muscles were symmetrical without 
atrophy.  

According to the report of a July 1997 VA orthopedic 
examination, subjectively the veteran complained of pain in 
the right shin area with pain and swelling in the knee joint 
itself, especially if walking or with other activities 
causing him to be on his feet.  The swelling was usually 
resolved by morning.  The pain in the right knee was present 
most of the time.  He was unable to drive a car or squat 
because of the restrictions of the right knee.  Regarding the 
left knee, the veteran said that the knee swelled during the 
day and was painful to bend.  He reported occasional pain 
with walking.  The report provides the results of range of 
motion studies.  Flexion of the right knee was to 135 degrees 
on passive motion, and to 118 degrees on active motion with 
pain.  Passive and active left knee flexion was to 85 
degrees, with pain in the joint.  Extension was to zero 
degrees.  The diagnosis was status post right and left knee 
arthroplasty with chronic pain and diminished range of 
motion.  The examiner did not identify any functional 
impairments caused by the veteran's knee disabilities.  

According to the report of a September 1998 VA orthopedic 
examination, the veteran complained of left wrist pain, 
mainly in the front.  It was fairly constant and he could not 
bend his wrist properly.  He was unable to hold anything with 
his left hand and it was difficult to pick up things.  There 
was a fine tremor of his fingers.  He also complained of 
arthritic pain in the left hand and elbow.  The veteran 
reported that his left wrist pain was getting worse and now 
required that he take Ecotrin tablets.  There was no history 
of a flare-up.  

The report notes that the veteran retired from his job in 
1981.  He was an engineer and also worked at Dow chemicals 
and then for GM and used his hands.  The veteran stated that 
his left wrist started to become more painful after he 
retired.  The examiner noted that the veteran's history 
revealed that he used to be left handed but was predominately 
right handed at the present time.  He wrote with his right 
hand and used a fork and knife when eating.  Examination of 
the left wrist showed that it was normal looking without any 
swelling or deformity.  There was no tenderness across the 
wrist on medial lateral compression but the veteran 
complained of pain in the anterior part of the wrist joint.  
Range of motion was extension to 70 degrees, palmar flexion 
to 60 degrees with voluntary resistance with complaints of 
pain, radial deviation to 15 degrees and ulnar deviation to 
25 degrees.  Power against resistance was moderate without 
any complaints of pain.  Radiographic examination of the left 
wrist revealed minimal intercarpal arthritis without any 
deformity and residual of any fracture.  The pertinent 
diagnosis was minimal intercarpal arthritis of the left wrist 
without any deformity or without any residual of fracture.  
The examiner offered the opinion that the nature and extent 
of the fracture of the left wrist was almost negligible 
residual except mild intercarpal arthritis.  The range of 
motion study was characterized as adequate with some 
voluntary resistance to movement not consistent with the 
degree of pathologic changes.  His major active hand was 
right but historically he said that he used to be left 
handed.  The examiner offered the opinion that the pain 
originating from the veteran's left wrist was not likely to 
significantly limit the functional ability of his hand and 
wrist.  There is no evidence of weakened movement, excess 
fatigability or incoordination of the left hand and wrist due 
to service-connected left wrist condition.  

According to the report of a May 1999 VA spine examination, 
the veteran complained of right knee pain almost every day 
with swelling.  He was unable to do any exercise and there 
was some pain on the medial side of the knee joint.  The left 
knee also swelled up and it was difficult to stand and walk.  
He used medication for pain but did not use a brace or cane.  

On physical examination, squatting was not possible.  On the 
right knee, there was mild varus of 10 degrees with surgical 
scar on the midline.  Mild effusion was present with 
crepitation on movement.  Anteroposterior movement was loose 
with 1+ Lachman test positive with firm and point. 
Mediolateral stability was maintained without any looseness.  
Range of motion was from zero to 130 degrees.  

The left knee had a midline surgical scar running across the 
knee consistent with knee replacement surgery.  Quadriceps 
muscle tone was moderate, there was no tenderness and 
patellar operation was satisfactory.  Both anteroposterior 
and mediolateral stability were maintained without any 
complaints.  Range of motion was from zero to 125 degrees.  
It was noted that radiographic examination of both knees 
revealed total knee arthroplasty with wider space between the 
tibia and femoral prosthesis.  The pertinent diagnosis was 
status post total knee arthroplasty, right and left. 




II.  Legal analysis.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In connection with the Board's May 1997 remand, 
the veteran was provided an additional VA examination and VA 
medical records were obtained.  In addition, the veteran was 
requested to provide information regarding private medical 
treatment and the RO attempted to obtain corresponding 
treatment records not already of record.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


A.  Left wrist

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The veteran's service-connected left wrist disability has 
been evaluated as traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic Code 
5010 (1999).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. 4.71a, Diagnostic Code 5003 (1999).  

According to the Rating Schedule, limitation of motion of the 
major or minor wrist warrants a ten percent evaluation when 
the wrist has dorsiflexion to less than 15 degrees, or palmar 
flexion limited in line with the forearm.  Diagnostic Code 
5215.  This Code provides for a higher evaluation for 
ankylosis of the wrist.  

Ankylosis of the major wrist is evaluated as 30 percent 
disabling when it is favorable in 20 to 30 degrees 
dorsiflexion.  Such ankylosis of the minor wrist is evaluated 
as 20 percent disabling.  38 C.F.R. 4.71a, Diagnostic Code 
5214.

Impairment of the major or minor radius is evaluated as 20 
percent disabling when there is nonunion in the lower half 
with false movement and nonunion in the upper half.  
Impairment of pronation of the major or minor forearm is 
evaluated as 20 percent disabling when motion is lost beyond 
the last quarter of the arc, and the hand does not approach 
full pronation.  38 C.F.R. 4.71a, Diagnostic Codes 5212, 
5213.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent the veteran's left wrist 
disability.  In so finding, the Board first notes that the 
veteran appears to be right handed.  The Board recognizes 
that the veteran reported during his September 1998 VA 
examination that he was originally left handed.  However, his 
service medical records, as referred to by the October 1945 
rating decision, indicate that his left wrist was his minor 
wrist.  A June 1995 private medical examination also provided 
that the veteran was right handed.  

Turning to the diagnostic criteria, the veteran is in receipt 
of the highest schedular evaluation assignable for limitation 
of motion of the wrist under Diagnostic Code 5215.  
Similarly, an evaluation in excess of 10 percent is not 
available under Diagnostic Codes 5212, 5213 or 5214: the 
record does not show that the veteran has actual nonunion of 
the left radius, any actual impairment of left wrist 
pronation, or any actual left wrist ankylosis.  

The Board recognizes the veteran's subjective complaints of 
swelling and left wrist pain.  The service-connected left 
wrist disability has been clinically demonstrated to be 
manifested by complaints of pain, including on use, as well 
as limitation of flexion and ulnar and radial deviation.  On 
the other hand, there has been no clinical demonstration of 
flare-ups, additional functional loss due to pain comparable 
to impairment of left wrist pronation, or any left wrist 
ankylosis.  

In this regard, the Board notes that a September 1998 VA 
examination found that the veteran's service-connected left 
wrist disability resulted in almost negligible residuals, 
except mild intercarpal arthritis; was not likely to 
significantly limit the functional ability of his hand and 
wrist; and resulted in no evidence of weakened movement, 
excess fatigability or incoordination of the left hand and 
wrist.  In addition, in November 1996 the veteran's hand 
muscles were symmetrical and without atrophy, indicating 
functional use of the left hand.  Therefore, the Board 
concludes that a higher evaluation under sections 4.40, 4.45 
or 4.59 is not warranted.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca, 8 Vet. App. at 202.

B.  Total rating based on individual unemployability, 
due to service-connected disability.

The veteran currently has service-connection established for 
status post right knee replacement, evaluated as 60 percent 
disabling; status post left knee arthroplasty (previously 
evaluated under Diagnostic Code 5260), evaluated as 30 
percent disabling; and fracture of the left wrist with post-
traumatic arthritis, evaluated as 10 percent disabling.  The 
combined evaluation is 80 percent.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disabilities.  

The veteran's combined schedular evaluation of 80 percent 
does satisfy the percentage requirement set forth at 38 
C.F.R. §§ 3.340, 3.341, or 4.16(a).  The record does show 
that the veteran's knee and left wrist disabilities do limit 
his physical activity.  However, the record does not 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected knee and left wrist disabilities, consistent with 
his past work experience or his education.  In his 
application for increased compensation based on 
unemployability, dated in July 1997, the veteran reported he 
had completed one year of college education, and had last 
worked full-time in 1988 as a job setter.  There is no 
medical evidence specifically indicating that the veteran's 
service-connected wrist and knee disabilities rendered him 
unemployable in his previous occupation as an engineer.  The 
veteran has alleged that his occupation as an engineer 
required the use of his hands.  However, the veteran's left 
wrist appears to be his minor wrist.  At any rate, the 
veteran has submitted no personnel records showing an 
inability to work, due to his service-connected disabilities, 
as an engineer or in any other profession.  Accordingly, the 
veteran does not warrant the benefits sought under the 
provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16(a) or 4.16(b).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disability.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of fractured left wrist with post-traumatic 
arthritis is denied.

Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


